DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a mobile storage and retrieval system and recites, in part, “the mobile storage transport comprising: a storage bin mounted on a mobile transport configured to contain at least one article; at least one locking cover; and at least one lifting device coupled to the storage bin configured to selectively open and close the at least one locking cover over at least one opening in the storage bin.”  These limitations either individually or in combination were not found in a thorough search of the prior art.  Conventional storage and retrieval systems employing mobile storage transports are not equipped to secure items received from a storage rack inside a lockable storage bin and then deliver such items across a warehouse floor to a dispensing kiosk.  Such mobile storage robots are typically found in automated parcel delivery systems, not storage and retrieval systems.  Therefore, claim 1 is allowable as well as claims 2-13 which depend therefrom.
Furthermore, independent claims 14 and 20 are allowable for the reasons above as well as claim 21 which depends therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651